            Case 2:15-cr-00174-KJD-BNW Document 288 Filed 05/21/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America
 7
                       UNITED STATES DISTRICT COURT
 8
                            DISTRICT OF NEVADA
 9                                                -oOo-

10    UNITED STATES OF AMERICA,                         Case Nos.

11                      Plaintiff,                      2:15-cr-18-KJD-NJK-2
                                                        2:15-cr-174-KJD-BNW-6
12    vs.                                               2:18-cr-23-KJD

13    MARK JONES,                                       UNITED STATES’ MOTION TO
                                                        DISMISS CHARGES AS TO
14                      Defendant.                      DEFENDANT MARK JONES

15

16           The United States of America, through Nicholas A. Trutanich, United States Attorney,

17   and Daniel J. Cowhig, Assistant United States Attorney, pursuant to Federal Rule of Criminal

18   Procedure 48(a) respectfully seeks leave of the Court to dismiss the charges against defendant

19   Mark Jones in the captioned matters. Specifically, the United States seeks leave to dismiss the

20   charges against defendant Mark Jones in the Indictment filed in Case Number

21   2:15-cr-18-KJD-NJK on January 21, 2015 at ECF 26; the Superseding Indictment filed in Case

22   Number 2:15-cr-174-KJD-BNW on February 3, 2016 at ECF 38, and; the Criminal Information

23   filed in Case Number 2:18-cr-23-KJD. The United States obtained a copy of defendant Mark

24


                                                    1
          Case 2:15-cr-00174-KJD-BNW Document 288 Filed 05/21/19 Page 2 of 3



 1   Jones’s Certificate of Death. The certificate indicates that defendant Mark Jones died on

 2   November 6, 2018.

 3   Dated: May 21, 2019

 4                                                      NICHOLAS A. TRUTANICH,
                                                        United States Attorney
 5

 6                                                      _____________//s//_______________
                                                        DANIEL J. COWHIG
 7                                                      Assistant United States Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    2
         Case 2:15-cr-00174-KJD-BNW Document 288 Filed 05/21/19 Page 3 of 3



 1

 2                                 CERTIFICATE OF SERVICE

 3        I, Daniel J. Cowhig, certify that I caused the following individual to be served with a

 4   copy of the UNITED STATES’ MOTION TO DISMISS CHARGES AS TO DEFENDANT

 5   MARK JONES on this date by ECF:

 6        Benjamin C Durham
          Benjamin Durham Law Firm
 7        601 S. 10th St.
          Las Vegas, NV 89101
 8        702-631-6111
          Email: bdurham@vegasdefense.com
 9
     DATED: May 21, 2019
10

11
                                              _____________//s//_______________
12                                            DANIEL J. COWHIG
                                              Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24


                                                   1
